Silberstein Ungar, PLLC CPAs and Business Advisors Phone (248) 203-0080 Fax (248) 281-0940 30600 Telegraph Road, Suite 2175 Bingham Farms, MI 48025-4586 www.sucpas.com March 12, 2011 CONSENT OF INDEPENDENT REGISTERED PUBLIC ACCOUNTING FIRM Board of Directors Lans Holdings, Inc. Kuala Lumpur, Malaysia To Whom It May Concern: Silberstein Ungar, PLLC hereby consents to the use in the Form 10-K, Annual Report Pursuant to Section 13 or 15(d) of the Securities Act of 1934, filed by Lans Holdings, Inc. of our report dated March 11, 2011, relating to the financial statements of Lans Holdings, Inc., a Nevada Corporation, as of and for the years ending November 30, 2010 and 2009 and for the period from November 13, 2007 (inception) to November 30, 2010. Sincerely, /s/ Silberstein Ungar, PLLC Silberstein Ungar, PLLC
